Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, I have wanted for a long time to comment on the bell which summons us to meetings. We are very glad that it is rung, but is it necessary to ring it for several minutes at a time so that we get sick to death of hearing it? Would you mind telling the department concerned to ring it in small doses.
Mr Haarder, as you know, it only takes a few minutes to decide on important strategies but we need more time for small matters. You raised this issue during the last parliamentary term too. We shall see if we can do something about this.
Mr President, I think they did not ring the bell for long enough, and you can see what happened - no one is here! So could you make sure they ring it longer and louder in future?
As you know, Mrs Flemming, it is not the bell that makes Members hurry here, it is whether or not there are going to be votes in the House. In this case no votes are envisaged, and consequently several Members are working in their offices.
Mr President, I only wanted to ask Mrs Flemming not to call me "no one" !
Your clarification will be recorded in the Minutes.
(The Minutes were approved)
Mr President, I refer to Rule 43 and Annex II on the time periods for submitting a question. I had already raised this point and the President has kindly sent me a reply which, however, I do not believe conforms to the Rules of Procedure because, if the Rules of Procedure says one week, then one week cannot be understood to mean seven working days. Seven days can mean seven calendar days or seven working days, but a week cannot mean this, just as a month, or a year, for example, cannot be considered to mean 365 working days. Moreover, the deadline is fixed for the Thursday of the week before the week when the question will be discussed, but given that the questions are discussed on Tuesdays that makes eight working days, in which case the time period is exceeded however you interpret it. Then, in my case, the question would have been discussed on the Wednesday. That would have made nine working days. In any case, interpreting the Rules of Procedure should not be the responsibility of the Bureau - here a meeting of 22-23 November 1979 is referred to - nor of the Bureau at the suggestion of the President with the agreement of the leaders of the political groups as decided on 19 November 1992. There is only one body in Parliament, the Committee on Constitutional Affairs, which can decide on the interpretations of the Rules of Procedure. Therefore, I would like to ask, in accordance with the Rules of Procedure, for the matter to be referred to the competent body.
I think that the President will certainly welcome your proposal. In this way, there will be a response that is sure to satisfy both yourself and the rest of us.
Employment
The next item is the joint debate on the following reports:
(A5-0045/1999) by Mr Menrad, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council Decision establishing the Employment Committee [COM(1999)0440 - C5-0173/1999 - 1999/0192(CNS)] and on the proposal from the Commission: Guidelines for Member States' Employment Policies 2000 [COM(1999)0441 - C5-0147/1999 - 1999/0816(CNS)];
(A5-0046/1999) by Mr Menrad, on behalf of the Committee on Employment and Social Affairs, on the Commission' s draft Joint Employment Report 1999 [SEC(1999)1386 - C5-0215/1999 - 1999/2139(COS)].
Mr President, Parliament originally gave me the job of preparing a report on the proposed Guidelines for Member States' Employment Policies 2000. The wide-ranging debate and the many suggestions raised in the Committee on Employment and Social Affairs on employment policy in general encouraged me to divide my draft report in two, with conclusions and a legislative part concentrating on the proposals for guidelines for the year 2000, which the Council of Ministers must adopt in December 1999.
Here in Parliament we should try to focus on the essentials, so that the Council' s response is not "less would be more" . On the day after the vote was taken in the Committee on Employment and Social Affairs, the Council also formally asked Parliament for an opinion. A simple consultation was therefore necessary. This means that legislative amendments may only be adopted without general conclusions. So for procedural reasons it became necessary to present two reports today, one on the Guidelines for Member States' Employment Policies 2000 and on establishing an Employment Committee, and the other on the 1999 Joint Employment Report, which contains the conclusions adopted in committee. This second report begins with a positive message. The Community created 1.8 million additional jobs in 1998 by means of its employment-policy initiatives. However, youth and long-term unemployment are still at an unacceptably high level in most Member States, and, in any case, every single unemployed person is one too many.
I do not want to look at the conclusions in detail now, but bearing in mind the debate at yesterday' s sitting on the macroeconomic dialogue, I would like to make one point: the European Parliament needs to be more closely involved in preparing and implementing the European Employment Pact. We regret that at the Cologne Summit the word "Parliament" was not mentioned in the paper on employment. That is really not on! We represent the public and are therefore the most important institution of the European Union.
The opinions of the Committee on Economic and Monetary Affairs and the Committee on Women's Rights and Equal Opportunities are attached to this second report on today' s agenda. Both opinions significantly enhanced the work of the Employment Committee. I would like to thank the draftspersons of the opinions, Mrs Theorin and Mr Grosch, for their excellent work. Many of their suggestions have found their way into both Employment Committee reports,but in order to keep things tight, we have had to make a selection. This means that the chances of their being accepted by the Council of Ministers are greater.
The Committee on Women's Rights and Equal Opportunities worked very hard on the employment-policy guidelines, and we are now looking at the legislative section, that is at the first report on today' s agenda. It in turn consists of two parts, the first on the proposal for a Council decision establishing the Employment Committee, and the second on the Commission' s proposal for Guidelines for Member States' Employment Policies 2000. The Employment Committee is intended to play a consultative role in assisting the Member States' coordination of employment and labour market policy. I have already mentioned the thrust of my report on the employment-policy guidelines: to concentrate on the essentials. It would be wrong to increase the number of guidelines any further. Instead, I would like to see practical implementation and verifiability of the guidelines and of the national action plans, based on concrete criteria. Simply increasing the number of guidelines will not create one single job. Quality not quantity should be the motto of modern employment policy.
With regard to combating long-term and youth unemployment, effective and continued participation in the labour market can be achieved by switching from passive to active measures. Specifically, the percentage of the unemployed offered initial and further training or retraining is to be increased. We are seeking a target of 25% instead of the 20% in the Commission' s proposal. We need the most modern vocational training available. In this case, the existing guidelines need to be adjusted to the changing requirements of the labour market, especially as regards equipping schools with computers and Internet access. We need to pay special attention to female pupils and students here.
A second requirement is access to the capital market, especially for small and medium-sized enterprises, which create the bulk of new jobs through innovation. Promoting voluntary share ownership models for employees in conjunction with a clear reduction in administrative effort and a determined attack on the black economy could give a boost to job creation. Non-wage labour costs need to be lowered, because they have a direct impact on the competitiveness of medium-sized companies.
Existing or new models for taxes on energy consumption should, however, be checked to see whether they are appropriate for maintaining balanced social security systems in the long run. Another means of combating unemployment named in the report is greater flexibility on the part of companies, which involves ensuring that they are provided with information and consulted at the appropriate time, thus enabling them to adapt to change. One way of achieving this is through minimum standards.
Flexibility is also needed in working hours. We need intelligent labour models, such as the "breathing factory" concept, in which working time is adjusted in line with the level of activity. Working time is generally - but not always - reduced, instead of introducing a unilateral reduction in working hours without cuts in payment. That is no way to create new jobs, it just puts existing ones at risk. In the Commission' s draft, the four pillars of the guidelines are kept intact. The fourth pillar becomes the most important. It involves strengthening measures to promote equal opportunities for men and women. Coordination of European employment policy, especially by means of the employment-policy guidelines, should lead to a longer-term strategy of tapping the potential in society for creativity, innovation, entrepreneurialism, willingness to invest and a "can-do" attitude. Reforms aimed at promoting dynamic competition and flexibility need to be coordinated with the need to maintain but also modernise the social security system. That is how I see the European model. On that note, I ask you to vote for these two reports.
Mr President, I would first like to congratulate the rapporteur on his report and also to thank the members of the Committee on Economic and Monetary Affairs, who were really working in less than ideal conditions. And by the same token I would like to thank the administration for their support, as this is an important subject, because despite the continuing high level of unemployment, unemployment and employment policy is generally not accorded the position it deserves here in the European Parliament and at European level. That is both my own view and the view of the committee.
Why are we so reluctant, when it is perfectly simple to express this issue in terms of quantifiable defined employment policy objectives, in training at least. This kind of action would at least have the effect of forcing the Member States to utilise all the resources at their disposal to reduce unemployment. And as we are actually talking about consolidating the guidelines here, continuity of the employment-policy guidelines is a good approach. But efficient, performance-oriented action is only possible if these guidelines reflect an assessment of results achieved. In that way, the process of drawing up the guidelines could take account of a comparison of the best methods found in the individual Member States, so that successful strategies could be applied throughout Europe.
In this context it is also important, as Mr Menrad has already just indicated, to have access to reliable quantitative data as a basis for comparison and trend analysis. There is no miracle cure that will make unemployment disappear overnight. It is more likely that a combination of different options and factors will be successful. As I see it, alongside training one important option is a targeted reduction in charges in areas which have been shown to create jobs. SMEs can play a key role here, as they make an important contribution to job creation and generally have enormous development potential, which must be promoted by creating optimum conditions.
Amongst these conditions are a simplification of administrative procedures and specific improvement of access to information sources and research programmes. The services sector is above all widely recognised as the sector with the greatest potential for job creation. The employment guidelines should be an incentive for Member States to create jobs. But they should not degenerate into political dirigisme with companies subject to greater burdens than they can tolerate. Instead, the objective of the guidelines should be to induce Member States to adopt a proactive employment policy creating an ideal framework for businesses. With that in mind, we in any case hope that we will increase the potential to create jobs, with less subsidised public sector jobs. The opinion of the Committee on Economic and Monetary Affairs is short and to the point, because we thought that was what was expected of us in this case. We did not see it as being our role to produce an expert report, or to recite a political creed, but rather to provide the Member States with reliable, correct and simple guidelines and make a contribution in that way.
Mr President, the employment guidelines for 1999 emphasise that a concern with equality must permeate all action plans and measures which are proposed under all four pillars of the EU' s employment strategy. So far, the results have been meagre. A very limited number of measures concerning equality have been introduced. Few (albeit some) budget resources have been made use of, and few quantitative objectives have been established. European women earn, on average, 76 per cent of men' s hourly wages, and their employment rate is approximately 20 per cent lower than men' s.
It is not enough to make sweeping commitments concerning equality under the fourth pillar in the employment guidelines. What, instead, is required are clear references under all four pillars. The opinion I have formulated on the report will ensure that a concern with equality permeates the employment guidelines for the year 2000. Most of the proposals which I and the Committee on Women' s Rights and Equal Opportunities have submitted have already been adopted by the Committee, but a small number of central proposals were not adopted, namely Amendment Nos 37, 38 and 39. These are now being submitted by a number of groups. These proposals require the Member States to undertake to achieve a balance between women and men in any decision making, to ensure that there are as many female as male candidates for committees and working parties within the EU, to improve labour market legislation so that it reflects women' s needs and problems, and to ensure - not least - that those who draw up the guidelines for national employment policies are trained in such a way that they might more effectively integrate a concern with equality into their work. Finally, annual quantifiable objectives are to be introduced in the Member States.
My opinion is entirely in line with the Amsterdam Treaty which attaches much more importance to equality than did the Treaty of Maastricht and the Treaty of Rome. Above all, the Amsterdam Treaty describes the achievement of equality between women and men as one of the EU' s central tasks. Discrimination against women in the labour market is not only non-productive but prevents the development of women as individuals, of women as a group and of society as a whole.
Mr President, I would very much like to thank the rapporteur and this is not just a formal thank you. He managed to complete an extremely difficult report and a highly important task under adverse circumstances. I believe that the report as it stands now is basically sound. There is, of course, always room for minor improvements. But this, of course, also holds true for what the Commission submitted to us. I would like to make two observations in this context, not so much regarding the Menrad report but regarding the report issued by the Commission itself.
Firstly, I very much approve of the Commission rating the Member States. I know that Member States sometimes have difficulty taking the feedback on board but it is very important that this is done, because this spurs them on to achieve greater things than if there were no assessment.
Secondly, I do feel that there is something missing from the Commission report, namely the demographic aspect. This aspect can be split into two components. The first is demography in the actual sense of the word and the second is the impact migration and emigration have on the labour market. Although there are statistics available for this, which are, in fact, also prepared by the Commission, these guidelines fail to take adequate account of them. I would actually like to ask the Commission to reconsider this in future because this is such an important issue.
Then we had a long chat about the amendments in the Committee on Employment and Social Affairs. There were dozens and dozens of amendments, a large number of which have been resolved. I regret that these amendments have nevertheless been resubmitted, especially since those submitting the amendments largely agreed on the Menrad report.
In particular, I am bound to say, when I hear my predecessor, Mrs Theorin, that I happen to know that the rapporteur has made every effort to incorporate as many amendments as possible, but it is no longer the case that all amendments as proposed, even if the same idea is repeated two or three times over, should all be included in a report. We now have slightly different proportions of majority in this new Parliament. It is unacceptable that if the socialist group feels that certain amendments need to be incorporated that these should be automatically included in each and every report. We should take a vote on it in that case. Quite frankly, the way the negotiations have been conducted, especially by Mrs Theorin, has caused some resentment and unnecessary friction with regard to this report. I hope that this will no longer be the case in future so that it will be easier to reach the intrinsically sound outcome of the Menrad report.
Mr President, Commissioner, ladies and gentlemen, the European Commission' s Joint Employment Report clearly shows that the European employment strategy is slowly paying off. Good progress has been made especially in cases where the Member States have reached clear-cut and common agreements. But there is certainly no cause for resting on our laurels for the time being. There are still too many long-term unemployed with no real prospect of finding jobs. Women and the elderly often do not fare well in that same job market. Jobs are still badly distributed and investment into services is still very much lacking for example.
What is more, there are alarming signs that the process which has been in place since Luxembourg is now grinding to a halt due to a lack of European convergence strategy. Not all Member States have expressed the same enthusiasm to continue with this process. We were therefore disappointed, Commissioner, to see how the proposals with regard to the new employment guidelines 2000 put forward by the previous Commission were lacking in ambition. There has been no added pressure in this respect but perhaps we need it.
My group is not asking for new guidelines either. What we do need is to add substance by setting clear goals in the existing guidelines.
I would like to take this opportunity of thanking the rapporteur for his cooperation. It was hard work. We had to work fast but I should add that I regret that my group failed to reach agreement on a number of our high-priority points within the Committee and that we have therefore decided, Mr Pronk, to resubmit these amendments as we consider them to be essential. I think my group is entitled to this.
I would like to point a few things out. Firstly, under no circumstances should we restrict the European employment strategy to mere following-up of what is happening within the employment policy at national level. As far as we are concerned, the European Union should take the matter into its own hands and push for change. This is why we would like to see greater substance added to the employment guidelines by setting specific, measurable benchmarks at European level. We noticed that a great deal of progress has been made in cases where the Member States had agreed on joint benchmarks, for example with regard to the integration of the young unemployed. Consequently, my group would propose three new European objectives for the next couple of years.
First of all, it seems important to us that we should reach an employment level of 65%. This was the gist of Jacques Delors' White Paper and it was, in fact, also the text of the previous Commission in 1997 before the Committee on Censorship apparently took action.
Secondly, we would also welcome benchmarks for the long-term unemployed and for halving the gender divide. Both long-term unemployment and the gender divide between men and women should be halved within the next five years.
A third important remark regarding our employment strategy is that we should be careful not to fall into the American trap where work and social security are played off against one another. We are therefore hoping to create a link within the employment guidelines between creating new chances for the unemployed and new jobs on the one hand and the quality of those jobs and social protection on the other. As is the case with European Economic and Monetary Union and, in fact, as is now the case with employment, we are of the opinion that the Member States should be guided by the three most successful Member States. So in actual fact we would like a social convergence strategy in addition to the employment strategy. In so doing, we would like to make the fight against poverty our priority. I have to say, it strikes me as almost incredible that this proposal to set up a Luxembourg process for social security has also been rejected by members of the PPE in the Committee, especially in view of the fact that it formed the very core of the Pronk report which we voted on in the previous Parliament. In my opinion, those who take the employment and social security issues seriously should perhaps finally take a stance on the matter.
Parliament got involved in the process exceptionally late this year. This was on account of the elections and the appointment of the new Commission. But still, we have made some progress because, as the rapporteur has already pointed out, this year the Council officially asked us for advice for the very first time. I urge us not to miss this opportunity of reinforcing the European employment guidelines and at the same of setting up a process of securing quality jobs and good social protection.
Mr President, employment policy is a national concern, and it shall remain so. We in the Group of the European Liberal, Democrat and Reform Party find therefore, that, with the employment package, a good solution has been found to the problem of how we combine the principle of subsidiarity with a desire to ensure that employment policy is properly coordinated. The Member States' reports on how they are complying with the guidelines do not simply explain how the various countries are managing individually and in relation to the others but are also a source of mutual inspiration through which countries can learn about each other' s successes. However, precisely how employment policy is put into practice is entirely a matter for the individual Member States. A good deal of policymaking in the areas of employment and the labour market belongs at local level.
What is more, success in employment policy is crucial to sound development in the public finances, and it is reasonable to see the employment package and macroeconomic cooperation in an EU context. The Group of the European Liberal, Democrat and Reform Party is not, however, in favour of the employment guidelines' containing demands that the various countries organise their employment initiatives in accordance with a specific template and in terms of heavy-handed numerical objectives. The individual countries themselves should decide upon the priorities for their employment policies and, in this context, we in the Group of the Liberal, Democrat and Reform Party feel free to take pleasure in the fact that a liberal employment policy which is particularly concerned with securing the correct incentives in taxation and social policy has been proceeded with in most Member States in recent years.
In the EU countries, cooperation between parties in the labour market - in other words, the social dialogue - follows very different models characterised by different traditions and cultures. This process is to be respected. And it must also be ensured that the dialogue between governments and the social partners in the labour market does not overshadow the democratic process in the national parliaments and the EU Parliament.
I want finally to say that, in its report on employment, the Commission has made recommendations to the individual countries. That is not unproblematic, and it is very important that the Commission should openly describe the assumptions on which it is making its recommendations.
Mr President, the European Union' s employment strategy states that the fight against unemployment is being taken into consideration in European-level policy. This is desirable in itself. It is realistic. For the broad guidelines of economic and monetary policy have a real impact on employment at European level. And it is desirable if we wish to curb the sort of competition which is based on reducing social aspects to the lowest bid and also the growth of inequality between regions and between social groups within the economic Union. European employment strategy, however, in the form in which it has been laid down, has been progressively implemented since the Luxembourg Summit and is characterised by dubious ideological foundations and a not particularly dynamic conception of institutional practices.
To hear some people speak, you might wonder why we even need a policy on employment. Yesterday' s debate on macroeconomic dialogue showed this: you might think that a policy of monetary stability would be sufficient. No one has yet proved the validity of the premise that it would be enough to guarantee monetary stability and overall competitiveness for employment to follow. Our last debate in Strasbourg on the subject of Michelin and the restructuring of firms was an opportunity for us to develop our doubts on the subject.
Once it has been said that European economic policy should have employment as its goal, once this is laid down in law and is proclaimed loud and clear, without ever checking the validity of the affirmation in a realistic and pragmatic way, then the subordination of the social to the economic is being written in the stone of the Treaties, finally reducing the social aspect to the task of managing each and every one of us in our competition for a place in a labour market which is getting tighter and tighter. The result of this economics-based, minimalist approach is that any debate on the means of creating jobs, running counter to this liberally inspired dogma, is ruled out, virtually prohibited. Is it conceivable that out of twenty-two guidelines on employment, there is not a single one on the effective reduction of working hours. Not one is on public investment. And even the mention of active support for local initiatives on employment is limited and any attempts to examine the quality and sustainability of jobs created are eliminated. We have to deal with the figures. It is essential to bring about a reduction in the number of registered unemployed in a Europe where the number of men and women living below the poverty line is itself not getting any less.
Before mentioning the proposals of the Group of the Greens/European Free Alliance, let me express one fear. Some circles in Europe appear to be overcome by a feeling of blind optimism, with their eyes riveted on the upturn in growth and only the officially recorded and registered unemployment figures. A considerable number of political leaders seem to forget that many of the jobs created are temporary, part-time jobs, are not chosen, are generally forced on women, and do not always afford the people employed in this way wages which take them above the poverty threshold. If we do not seriously evaluate the sustainable and qualitative nature of growth, there is a risk that we will underestimate the efforts which still need to be made in order finally to give the construction of Europe a social aspect. This is why we think it imperative to evaluate the success or failure of European employment strategy against the yardstick of the indicators measuring concomitantly the numbers of registered unemployed, standards of living and the quality of jobs created. It is only when we increase job security and reduce unemployment that we can see the European Union as representing real progress for its residents in terms of civilisation.
As far as the Greens are concerned, the selection of an ambitious European employment strategy should instigate a number of actions, most of which are currently ignored by the guidelines proposed by the Commission. The commitments undertaken in favour of the young unemployed and the long-term unemployed must be implemented at a faster rate, it is true. Job creation must be promoted by combining a number of policies supporting the development of sustainable activities.
It is fundamental that local employment initiatives are favoured, that the cooperative, mutual and non-profit sector is supported by being guaranteed a status, that the third sector is truly recognised, including by means of public financing, this form of economy emerging between the traditional public sector and the profit sector, based on the creation of socially useful activities. Broad consultations and public debate must be undertaken in order to decide upon major public works: public transport networks, energy saving programmes, renovation and construction of housing, projects which create a great number of jobs and which benefit everyone' s quality of life.
Finally, working hours must be reduced, that taboo subject, which we are not allowed to discuss in Europe. We must find the resources to specifically evaluate the initiatives to reduce working hours which are being implemented in any case, in an equitable or inequitable manner, more or less across the whole of Europe. And to make real progress, we must really bank on the intelligence of the community. It is essential to implement a policy whereby community projects and unemployed people' s associations are acknowledged. It is necessary, at the very least, to preserve their rights to allowances and grants in full. We urge that you give your enthusiastic support to two amendments contributing towards this, numbers 30 and 31, on which I shall ask the presidency for voting by roll call.
Finally, institutional practice must be changed so that we really bank on democratic debate and the commitment of all the parties involved. We must find legal bases at the forthcoming Intergovernmental Conference for the whole chapter of social and civil dialogue.
Mr President, unemployment is one of our really big problems in Europe. Even if it is macroeconomic policy which is the most important factor, an active policy concerning the labour market is also very necessary. The labour market can no more chart its own course than any other complex systems can, but must instead be regulated and given direction. It is just a question of how this is to be done.
In fact, labour markets in Europe all look very different from each other, and the conditions which need to be present before they can be directed and regulated vary from one market to the next. In certain countries, levels of trade union membership are high. There, the social partners in the labour market can themselves play the main role. In other countries, it is the State and the employment agencies which play the main role. Where future labour markets too are concerned, we must perhaps consider strengthening the rights of individual employees.
When the Commission and the Council now set about devising employment plans and guidelines, these national differences must be taken account of. You can have common objectives, but the way of achieving these has to vary depending upon national and regional circumstances. What is most important is that the actors at national, regional and local levels want to be involved in a constructive way. There should not be any commands coming from Brussels. Instead, we must listen to the actors in the market and develop a dialogue. I therefore think it is a good thing that the Commission has now seriously begun to emphasise the importance of local job creation. I was very pleased to see that one of the main topics in the so-called employment week conference which is now going on in parallel with our own discussions is precisely the importance of local initiatives. This, then, is one of the main themes at this conference.
Whether or not the Luxembourg process functions effectively will depend in fact upon cooperation between local, regional, national and European actors. Where this is concerned, I think that the planning and the tools need to be improved. The Menrad report is a good step in that direction, even though I think that it largely accepts the existing form of planning. In the future, we in Parliament must be bolder with our proposals and initiatives. Personally, I think that the convergence philosophy ought to be replaced by an interest in variation, diversity, experiment and the mobilisation of local resources. Workers should not be regarded as an abstract labour force but as active participants who are to be supported and strengthened by the planning process. That is, in fact, much more important than individual detailed formulations in the written guidelines.
Mr President, the enactment of the Amsterdam Treaty on 1 May 1999 has certainly ensured that greater attention is given to the implementation of a common employment policy. The central aspect to the implementation of new employment must be a need to guarantee a fair distribution of job opportunities throughout each Member State through the process of regionalisation and decentralisation. This is only correct and proper in the light of the fact that 11 countries out of the 15 are participating within a common, single European currency regime. This also takes into consideration the fact that within the workings of an internal market there are still many social problems which exist in both urban and rural parts of Europe and certainly in my own country, Ireland.
Unemployment is falling within the European Union and in Ireland it stands at a little over 6% of the population. However, those people without skills seeking to integrate into the workplace have little or no chance of taking up remunerative and rewarding employment unless they learn a new trade or a different work practice. National Member State governments must also take into account the provisions of the new European Social Fund regulations. These regulations in essence will ensure that Member States support programmes that take account of the changing nature of work practices, the need to promote entrepreneurship, as well as supporting local job creation programmes. This latter point is of particular importance to me and my constituents in the Province of Leinster. Local job creation initiatives must be supported by national and European Member States. Local communities, from the private, public and voluntary sectors must be allowed to pool their collective talents in an effort to create employment within the small and medium-sized enterprise sector in their respective areas. That is why I supported the LEADER initiative both now and in the past and why I support the new EU EQUAL job creation programme. This is also part of the process of decentralising the implementation of EU and national job creation initiatives.
The European Union and national Member States must implement programmes which take account of the ever-changing nature of employment, both in urban and rural areas. This also means that we must address existing difficulties which act as an entry point for men, and particularly women, to take up jobs in the workplace, most particularly so in rural areas.
One such problem relates to the need to provide greater childcare facilities for women who take up jobs in rural parts of my country and indeed, throughout Europe. From an Irish perspective I fully welcome the recent publication by the government of its White Paper on rural development. The government fully recognises that a strategic programme must be put in place if more jobs are to be created within the small and medium-sized enterprise sector in rural parts of Ireland. An intrinsic element of this relates to the need to put in place more expansive childcare facilities heretofore which simply have not been in existence. The lack of childcare facilities is a very real and fundamental barrier to women taking up employment in the workplace.
Mr President, the employment policy is an issue with regard to which the European Union does not issue any binding legislation. And this should remain so. Indeed, the serious problem of unemployment justifies an approach which creates optimum impact. As such, the policy will need to focus on the local or regional job market.
This approach requires the guidelines to be broadly-based so as to give the Member States sufficient free rein in terms of policy. The Commission' s plans to monitor the policy efforts and policy results at national level more closely are well-intended but will probably have the opposite effect, especially if this is done by means of a quantitative approach: counting the number of measures, aid schemes and employment projects. Adding the numbers up in this way tells us nothing about the extent, quality and inventiveness of the policy measures. Peer pressure amongst the Member States is better addressed by consultation on matters of content, exchange of good practices and focused recommendations which are really what the Member States need.
Could the representative of the Council explain how the guidelines fit in with other EU policy. Just before the summer, the Council turned down a regulation to increase the tax burden with regard to energy and to decrease that with regard to employment. However, recommendation no 14 in the present guidelines recommends this very thing to the Member States. Why do we have this conflicting approach?
Finally, I welcome the insistence on a more family-friendly policy in view of the individualistic tendencies which seem to pervade our modern society. At the same time, I fear that as long as our culture adopts the idea that you only count as a human being if you have a paid job, we will be left fighting a running battle. The emphasis on economisation within society and the introduction of market forces into virtually all social fields, in particular, have a family-unfriendly impact and put humanity under pressure. I would ask the European Commission and Member States to undertake a radical overhaul of their policy.
Mr President, we are being called on to debate the proposal to establish an Employment Committee. Often the establishment of committees is, in reality, a solution which is adopted in order to avoid addressing a problem, or when the ability, the power or the legal basis needed to address the problem is lacking. I think that this in reality, the first issue we must address is who must decide on employment policies. We have already said that the European Parliament was almost totally excluded in Cologne. I think that at least, given that employment policies at European level are already policies that make suggestions, recommendations and push for coordination between the Member States - so there is no actual concrete, decision-making power, which, all things considered, I believe to be positive for the subsidiarity principle, although it is a somewhat limited power - Parliament should be fully involved. However, a committee, an apolitical committee runs the risk of being a clearing house where there is the attempt to take the drama out of debates, to find alternative policies in the name of consensus, which is, of course, neutral and non-political, and which I do not think we can find when it comes to employment.
The system of committees, conciliation and social dialogue must not become a substitute for parliamentary prerogatives. It must not become a substitute at European level, but obviously it must not become a substitute at national level either, because when we have social dialogue - which, in reality consists of dialogue between the large workers' unions, often in the more traditional sectors of the economy, and big business - it is often dialogue, cooperation and conciliation which result in the exclusion of those who today remain on the fringes of European economic systems, meaning the unemployed, immigrants and prisoners, and keep all those who are outside the system of guaranteed work outside the insiders' system. And, in fact, there is something very important missing in the guidelines on employment policies, and that is immigration. In reality we, like the European Union and the Member States, should find the courage to request and promote the entry of hundreds of thousands of people from outside the European Union, as this is the only way that we can fill the jobs with the highest staff turnover rates, because training the manpower, the current workforce in the European Union, is not enough. A bold, active employment and immigration policy is what is needed to boost employment in the European Union.
Statement by the President
Before continuing the debate, I would like to make an announcement. As many of you will remember, during the sitting of Thursday 28 October in Strasbourg, proceedings were interrupted by an incident regarding the amendment made to a motion for a resolution without the agreement of any of the signatories. The resolution was on the restructuring of firms and whether or not to mention Michelin by name.
From information I have received from the Secretary-General, the causes of this incident have been traced back, on the one hand, to a lack of communication between the parliamentary groups and, on the other hand, to a lack of coordination between the groups and the Secretary-General' s department.
I hope, like you, that an incident of this kind will not be repeated. It was probably due to the considerable upheavals which have taken place in Parliament, both with regard to the Members and in the Secretariat of the political groups and the Secretariat-General.
Naturally, Members who wish to see the information the Secretary-General has given me at my request may find the letter in the Secretariat itself.
Mr President, I think the response to the investigation you initiated on the document which did not correspond to what had been agreed is just a little bureaucratic, in the sense that the matter which had been raised concerned a document which had been substituted without the knowledge of any of the signatories. This was the issue, so the response has nothing whatsoever to do with the matter raised.
We are not going to reopen Thursday' s debate now. The response is the one I have just outlined, which recalls the terms of the inquiry which I had proposed and which everyone agreed to, which was carried out by the Secretary-General and which gave rise to this conclusion.
Mr President, is the text which has been presented as the compromise text to the Members of this House the same as that signed by the political groups, yes or no? The answer is no. Personally, I find it extremely dangerous that the presidency should be ratifying practices of this type which cast suspicion on the credibility and democracy within the sessional services.
I refuse to accept your assessment, Mr Flautre, and I would ask you to read the letter that the Secretary-General has given me. You can read it, as can all the other Members, and I am sure that when you do you will rethink your last remark.
Employment (continued)
Mr President, I too would like to voice my appreciation of the rapporteur' s excellent work carried out in difficult conditions on a difficult subject.
Two circumstances have shown us that this is a difficult matter: an almost unanimous joint agreement on the urgency and importance of adopting efficient policies to combat unemployment and for this to happen within a framework where the necessary support for a positive economic process will safeguard social cohesion and the European social model.
That the conditions are complicated is shown by the way our agreement on these objectives often runs the risk of collapsing when it comes to establishing the solutions and strategies for action. I will therefore concentrate on the things that I believe can be strengthened in the future and which can form one of the elements to be discussed in our debate.
Firstly, I think that, as regards supply policies to boost employment, our intervention, the joint intervention of the Community institutions of the Member States, is important but it is not enough. I think there is insufficient coordination between the policies on labour, employment, and managing the job market and the policies which affect structural factors and in the macro-economic framework. There is an insufficient level of structuring and investment in efficient Community institutions capable of managing these processes where it is not enough just to respect the competences and the prerogatives of the national States. Regarding this matter, I would mention only one problem for the Members who, on the other hand, always show this sensitivity in particular. We consider unemployment to be an evil to combat, certainly not a circumstance to exploit even in the competition between countries' economic systems and production systems for instrumental competition based on social dumping. I have never fully understood what is meant when reference is made to a job with a social content but, on the other hand, I definitely do know that a perspective of increasing employment by reducing the fundamental safeguards and fundamental objectives of social cohesion is not possible.
Finally, as regards active policies on the job market, training and retraining, all important guidelines, I think the level of consensus is insufficient, even on credible gauges of the effectiveness of these policies within national plans on employment, with regard to which the whole range of Community Institutions is, in any case, committed to assessing the successes and results. When we abandon compensatory policies and passive polices in favour of active policies, we cannot be satisfied by a casual use of words. What counts in gaining qualifications, training and retraining is action. When talking about the suffering of millions of people, statistics are often deceptive. We cannot allow them to be used as drunkards sometimes use lampposts - as support when they are unsteady, instead of to light up the way forwards.
Mr President, cooperation within the EU on economic policy has now been taken further. EMU has been successful in the sense that, once the various countries had established common goals concerning inflation, interest rates and budget deficits, it emerged that coordination of this kind led to the objectives also being achieved. Inflation is now low, levels of interest are low and budget deficits are either low or have disappeared altogether. However, cooperation of this kind in the economic sphere is much too one-sided. We therefore pursued the question of cooperation in the employment field too, with a view to its having the same importance as cooperation in the economic field. This became possible through the Amsterdam Treaty and by the fact that the Luxembourg process had been set in motion.
Now we are to discuss the guidelines for next year, that is to say for the year 2000. The Commission has no doubt been right to base these guidelines upon last year' s and to ensure that no unduly large changes are introduced from year to year. We still think, however, that increased clarity in a number of areas would be no bad thing. Let me mention a few such areas.
Firstly, there must be more coordination between the formulation of the economic guidelines and that of the employment policy guidelines. Secondly, as Mrs Van Lancker also mentioned, we must have clearer objectives when it comes to increasing the level of employment and reducing long-term unemployment. It is important that, in these areas, we establish objectives and have a system of benchmarking for the future so that we can achieve the objectives concerned.
I want, however, to concentrate mainly upon the social security systems. In Amendment No 1, we say that we especially urge that a strategy be created for social convergence which is analogous to the Luxembourg process regarding employment and with the help of which it can be ensured that the goal of social cohesion is given priority in the development of economic and employment policies. That is not the first time we have said this. Rather, this Parliament said much the same thing in connection with the Pronk report too. It was sensible then, and it is sensible now, to support this. Mr Pronk said previously that we cannot always support Social Democratic proposals. No, I can understand that, but one might at least support one' s own proposals. Those which were sensible a year ago are just as sensible today.
What is the connection, then, between economic development, employment and the social security systems? In fact, there is a connection in as much as economic stability is necessary for an increase in employment, and high employment is necessary to safeguard the social security systems.
Finally, does this not conflict with the principle of subsidiarity? The answer is no. If we look at the way in which employment strategy has been formulated, the objectives are shared but policy is formulated at local level. The same will be true when we aim at social convergence. We shall establish a number of common objectives in terms of combating poverty, establishing sustainable pension systems, securing good health care for all and designing a system which stimulates employment. None of this conflicts with the principle of subsidiarity.
Mr President, I too would like to thank the rapporteur for his excellent work. It is imperative that we regard the irrefutable fact that unemployment has fallen by 10.1% to 9.4% as being a positive step forward and that we also regard the employment policy embarked upon by the European Union with its four fundamental pillars in the same light while adding to this linguistic training and the issue of immigration.
We also believe that we need to assess more thoroughly the creation of conditions at Community level whereby these processes can be monitored and regulated efficiently. We also believe that Europe can and must do more, so that the Europe of the euro will be able to function if we construct a social Europe, a Europe of solidarity and a secure Europe with more incisive macro-economic policies, linked to structural reforms which will stabilise and reorganise the States' public finances.
It is true that employment policies are national policies, but it is also true that they must now be reproduced at European level, because only through conciliation and social dialogue will we succeed in consolidating the European Parliament' s power on employment policy, and this is the policy that will enable Europe, finally and decisively, to have a political, as well as an economic definition.
Mr President, Commissioner, the guidelines rightly stress employability, i.e. the possibility for job seekers to actually do the job they are applying for. But we must never forget that this is just a possibility. Between this possibility and the reality of the job itself everything will depend on the state of job vacancies in society. On this subject, the guidelines speak of enterprise spirit. They are right but, in order to flourish, the entrepreneur needs favourable policy, low interest rates, a competitive euro and, above all, he needs to know the relationship between a given business activity and the number of job offers. This is the fundamental problem of the relationship between employment levels and growth.
You acknowledge that with growth at less than 2.4% there was no reduction in employment. France is currently refuting this diagnosis thanks to its policy of reducing working hours, which is still too cautious. Let us hope that this policy is intensified and that it is extended in a coordinated fashion to Europe as a whole.
Finally, there is one form of enterprise which is particular good at creating jobs; i.e. cooperatives, associations, the third sector. This sector merits a special status, particularly as regards taxation, and this is the subject of the amendments which we are putting to you.
Mr President, Commissioner, paradox it may be, but the Menrad report has again brought unemployment to the fore within the European arena.
This is a bad time for employment in Europe, with seventeen million unemployed and sixty million people living in poverty. If employment levels have remained identical to the 1994 levels within the Community, this is principally due to the massive loss of job security. We are really far short of the target. The Union needs to be ambitious in its employment policies, it needs voluntarist and binding policies, breaking away from the destructive rationale that is currently at work. At a time when money should be used to meet the needs of men and women, the needs of society, the Michelin case is a symbol of the tyranny of the law of filthy lucre over the economy and over individuals.
The citizens of Europe are waiting for clear signals from Parliament. In order to be effective, then, the guidelines should include quantifiable objectives enforcing job creation. Reduction of working hours without reducing wages, without job flexibility or insecurity, should be the order of the day as we approach the year 2000. The Union should be ambitious in using money in favour of employment, monitoring public funds awarded to businesses, with a credit policy which penalises destructive practices and promotes job creation.
Finally, declaring equal opportunities means that we must reject any form of discrimination against women, particularly with regard to wages.
Mr Menrad has done a good job in difficult conditions, to be sure. The report includes many good points, but it does not, in my opinion, live up to our demands and expectations, despite taking a series of amendments debated in the Commission into account. It is not surprising, therefore, that a series of crucial amendments have again been proposed here by my own group and others. Whether these amendments are taken on board by this House will demonstrate the real will of Parliament.
Mr President, on behalf of the UEN Group, I would like to voice my appreciation of Mr Menrad' s report. I must also say that, although his work does not define a Community law, it is impossible to ignore the importance of Parliament' s voice on a topic which is defined as a Union priority, employment. Moreover, I think that Mr Menrad' s report, supplemented by contributions he has had the courtesy to take into consideration, is actually the best possible within the confines of the subject, Parliament' s competences and the constructive methods of Europe. Nevertheless, the employment issue is not only found in the laudable work that Parliament can and will be able to do, but in a much broader field, sometimes with additional competences, sometimes with transient contents.
Parliament' s recommendations and assessments of this subject are, of course, valuable, but there are aspects of this undertaking which seem to conflict. Yesterday, we heard the Council and the Commission talk about the impending start of the macroeconomic dialogue, but opinions and indications from this will not be published - this is what we were told. But it is not so much this as the rather uncertain spirit which has emerged, full of hope but lacking the desire to coordinate. The aim that was announced with the launch of the single currency seems to be to create confidence in the economic policies through the stability of monetary policies, prices and budgetary policies, as well as pay moderation and flexibility. And yet, today, the national macroeconomic dialogues have been shifted to a regional level. Conciliation has affected the regions and the Union in general and their programming ability, including their use of structural instruments and when devising models of local growth. However, I do not think that the Committee of the Regions is participating in the European macroeconomic dialogue, or that there are indicators in the assessment of the achievements of the States with regard to the creation of employment polices at local level, which are often entrusted only to the activism and will of the social partners.
Moreover, a fundamental role in employment strategies and social integration is reserved for these very social partners, and there is still no clear definition of the role of the social partners in their capacity as NGOs. But that is not all. We cannot only deal with pay moderation and flexibility for their own sake, because this would misrepresent the nature and spirit of the national dialogues, the maintenance of social protection systems and all the planning instruments negotiated on the subject, sensitive not only to small and medium-sized businesses but also to those sectors that are more compatible with tradition and the characteristics of the territory. Taxation and security are certainly not secondary considerations, on the contrary they are more important than moderation and flexibility. The hope is to establish an exclusively European model that is more coordinated and more transparent but also more determined where the States, because of their diversity, are not only divided into the strong and the weak.
Page 13 of the Commission' s report on employment refers to the fact that the level of employment is highest in Denmark, and two other countries are also mentioned. We are talking here about the three countries which are outside the euro area. This is in itself worth noting. I want to latch onto that graceful term "level of employment" . This is one of those euphemisms which conceal the problem that, in this richest part of the world, we have 60 million citizens who are living under the poverty line and more than 20 million unemployed. It is noteworthy and thought-provoking that the countries outside the euro area have higher levels of employment and, if we look outside the European Union, we find a still higher level of employment, namely in our neighbouring country, Norway. The main cause of this problem area of employment, this blemish upon our society, is in fact macroeconomic. It is the EMU convergence criteria which, in themselves, promote unemployment. When we voted on the Amsterdam Treaty in Denmark, we were told that a number of decisive leaps forward in the direction of actively combating unemployment were being taken. We never believed this. On the contrary, the macroeconomic reality is the opposite. The EMU project creates unemployment and, where active labour market policy is concerned, it is transparently obvious that this presupposes local and national initiatives, and this on the very grounds that the labour markets in the countries of the European Union are organised on such widely different lines that it is impossible to implement anything other than the quite general and non-binding measures specified in the proposals we have before us. There are a lot of words, but there is a poignant gap between the words and the reality.
Mr President, figures for unemployment and poverty in Europe are still disastrous, with 60 million people living below the poverty line, 9% unemployment and 25% unemployment among young people. It is not what you might call a positive result, especially if you consider that the slight upturn in 1999 was due, primarily, to an improvement in the economic situation in which neither governments nor the European Union played any part. You might even say that, in France, the creation of jobs in retail was achieved in spite of government policy.
To tell the truth, reading the two Menrad reports, one cannot help thinking that the European Union is attempting to offer first aid, even though it is its own policy which is largely responsible for the social troubles affecting tens of millions of Europeans. Since the Treaty of Amsterdam, Brussels has had official, full and legal access to a new area of interference in social and employment matters. Indeed, it cannot be repeated often enough that it is its ultraliberal internal policies and ultra-internationalist external policies, its cult of the opening of frontiers and of the almighty market which have brought our economies to their present plight.
A number of guidelines proposed by the Commission may seem positive. Surprisingly, one can even find common-sense proposals in them for a voluntarist family policy. But the good ideas are limited to the chapter headings, whilst examination of the detailed measures reveals the true nature of the Union' s action on employment. This action is just another pretext to extend the jurisdiction of Brussels to areas where its intervention can be nothing other than harmful - social protection, retirement, wage policy, taxation. We will be spared nothing: harmonisation, unification of legislation, alignment to the lowest bid in social terms. We can expect loss of job security, the erosion of working conditions, widespread social decline. It is indeed time for a change in policy.
There is much to be welcomed in this report and the messages that it is trying to give and I would join others in congratulating Mr Menrad on the skill with which he has put his report together.
As British conservatives we share the concern expressed throughout this House that the high level of unemployment in the EU as a whole is indeed a major problem and that a significant decline has to be the aim. Specifically we welcome the references to equal opportunities including the old as well as the young unemployed and for the need to promote employment of the disabled. We welcome the comments of the EMAC committee that the need for administrative costs and taxes and charges on SMEs to be reduced should be particularly stressed as these represent one of the biggest obstacles to growth in employment. We also welcome the general call for a tax review for reductions in fiscal and social security burdens plus red tape, all of which increase unemployment and bear down on jobs.
However, we do not accept one key conclusion about the single currency, where it is stated to be fact that the implementation of economic and monetary union creates a good climate for new jobs. It is not a fact. The experiment has just begun and our views on the single currency are well known.
Finally, we do not accept that it is for the EU to lay down prescriptive rules for Member States on the key issue of unemployment and we regard as very ominous some of the suggestions from Members opposite this morning that the guidelines should become reinforced or indeed binding. Different problems in different Member States require different national solutions to create the right climate for their businesses to create jobs. So, if and when these guidelines become rules, dictating to national governments what they must do, then we would oppose them.
Mr President, Commissioner, I believe that it is intelligent and necessary to begin this brief contribution to the debate on employment guidelines by congratulating ourselves on the positive European statistics and I would like to show my appreciation for the work of all those who have worked so intelligently so that we may finally have a procedure for coordination in the field of employment, as provided for in article 128 of the Treaty of Amsterdam.
But, at the same time, I hope not only to express satisfaction but also concern, because the project and the procedure, in my view, are ambiguous. Together with the clear fact that it is very important that the Union has, as one of its objectives, a high level of employment and social protection, we can see that the data shows that there is still an enormous gap between the support given and the needs of those people whose families and themselves personally suffer from the scourge of unemployment.
And I would describe this procedure as insufficient, not because it is naïve to believe that it is easy to carry out, nor because it is puerile to ask the Commission and the Council to achieve objectives which are beyond their capabilities. I believe that it is insufficient because we are still treating the problem as if it were a current problem when, in reality, Europe is suffering from a structural problem of an historic nature, born of a change in production methods, born of an increase in productivity in work which leads to increases in production and wealth which do not result in increases in employment and that this increase in wealth is distributed amongst companies and the workers who are in work, leaving those in a worse situation out of the picture: women, unqualified young people and the long-term unemployed. To sum up, it is because we continue basically to believe that the market will resolve a problem which cannot be resolved by the market because it is not a current problem, but rather a problem caused by our model of society.
And I would like to take advantage of the few seconds remaining to say to the Commissioner - while thanking her for being here - that she should keep an eye on the figures provided by the Governments, firstly, to ensure that those figures are accurate and, secondly, so that they do not continue to provide data on active policies which are actually figures arising from taxes on employment and social welfare contributions. We see, although we do not have time to illustrate it, that in the Governments' reports, figures are given on new initiatives on active policies, but they are being financed through taxes on employment and social welfare contributions. I therefore think that the Commission should be more diligent so that, so to speak, "they do not have the wool pulled over their eyes" and let us see whether, finally, in the year 2000, we may have criteria and levels to measure our objectives, our means and our results in terms of quality rather than just quantity. Only in this way will European employment strategy be more than just propaganda in some of our countries.
Mr President, this is an interesting report and the proposals will no doubt be widely approved by the vote in Parliament, but going beyond the Commission proposals which simply, in my view, go over the Luxembourg process again, there is one question which arises and that is why attention is not focussed on the Monti Report even though it clearly demonstrates that it is the lack of social convergence or fiscal convergence which is costing jobs in all the countries of the Union.
The message I would like to convey to the Commissioner is as follows: let us not simply stay with the framework as it is presented, with interest in employment fading. Let us get back to basics and realise that it is not possible to have a better employment policy if, after the phase of economic and monetary convergence, we do not wish to establish full social and fiscal convergence, with standards common to all the States of the Union.
I await proposals such as these from the new Commission, knowing, Mr President, that at this time we are to encounter the social objective of the Union, and that means greater social richness and employment which is not based on partial measures but on economic development and on businesses which are fully profitable and reliable.
Mr President, following on from Mrs Van Lancker, I would like to say a few words regarding the modernisation of the organisation of labour, i.e. job improvement.
The outcome of the national plans of action in terms of modernisation is very disappointing indeed. It partly deals with partnership and consultation of employees and partly with new types of work and working times. The then Green Paper on the modernisation of the organisation of labour was an incentive to overcome the kind of labour organisation that is based on strong arm tactics. It hardly had any impact at all.
The reports show that in some countries the low level of participation of people older than 55, women - think of the gender divide - seems to go hand in hand with relatively low unemployment. The people' s opinions on their work in terms of stress and all sorts of other phenomena are extremely negative. It is against this background, in particular, that the drafting of guideline 16, the modernisation of labour organisation, has been rather disappointing and it is likely that too much is being left for the European social partners i.e. employers to deal with.
If the next round of national plans of action still does not yield any progress then we feel that stronger measures should be taken. I would like to appeal to the Commission to pay more attention to the quality of the work rather than just the quantity of employment.
Mr President, my views involve some important distinctions. For example, I see the enhancement of regional and local employment initiatives and the greater emphasis on equal opportunities for women in employment policy as being positive, although I believe that Mrs Theorin' s criticism in this respect is still valid. Nevertheless, I think that the basic positions are inadequate. Each one of us has too many unemployed people amongst his or her constituents. We should have rejected that old chestnut put forward by the Commission that the unemployed ought to be encouraged, by deregulating the labour market and imposing social constraints, to look for work or seek assistance under employment policy measures. I believe that the causes of mass unemployment are essentially structural and socio-political. Sweeping references to service sector jobs in the USA make the picture quite clear: everyone knows that these are mainly underpaid jobs with no social security net. Anyone who wants to follow this US model is accepting or even participating in the destruction of the welfare state in Europe.
I also regret that it has become fashionable to ignore macroeconomic analysis. As long as financial markets are more lucrative than investing in business, then the problem of unemployment will no doubt remain unsolved. I therefore urge you, ladies and gentlemen, to support the amendment that refers to this.
Mr President, I would like, in turn, to congratulate the rapporteur on his excellent contribution and also to thank the administrative staff of the Committee on Employment and Social Affairs who, considering the conditions we had to work in, assisted us until late in the evening. Thanks to the constructive proposals for employment policies of Member States for the year 2000, proposals based on a fair analysis of the joint report on employment, Mr Menrad' s report outlines the route to be taken for Europe to maximise the potential of its extraordinary human capital. It is significant, too, that the report makes mention of demographic trends, as it is true that an ageing continent is a continent which is committing economic suicide. The report falls completely in line with the Luxembourg Process, for which, personally, I would have preferred objectives giving specific figures, and it is also in line with our desire to receive the report proposed by the Commission on the annual national employment action plans.
In this respect I share the opinion of the rapporteur who stresses the need for our institution, jointly with the Commission, to supervise the implementation of European initiatives on employment within Member States. It is essential for a transparent and democratic public debate to take place and I have no doubt that if the Luxembourg process took place it was because Parliament was to some extent instrumental in this. But what I would like to say is that I consider it to be essential that this strategy which is just beginning to bear fruit should not be obstructed by rigid measures which are not adapted to the interests of businesses or of workers. Yesterday, members of the French Parliament met with French industrialists, and they reiterated that they did not want to see rigid and unsuitable measures obstructing this movement in favour of employment.
Now to the second part of my intervention. I would like to stress the role of social dialogue within the framework of this policy. Social dialogue must be renewed. It is essential for workers to participate in the decisions which affect them and if, at the time, Mr Schweitzer, the chairman of Renault, had consulted the European Advisory Committee, created and proposed by this House, we would no doubt not have had the Vilvorde affair, and we would not perhaps have had the Michelin case. Secondly, the voluntary participation of employees in the production capital of their firm is also desirable and urgently needed, as the rapporteur writes in Amendment No 12 to the employment guidelines, for two reasons: firstly, for financial reasons, involving the need to improve businesses' allocation of equity capital, in order to withstand the dictates of the major investment funds and to safeguard employment, but also for a human reason connected with the evolution of jobs in the future, requiring an ever higher level of training and a personal commitment which is only given true worth and encouraged intelligently by profit sharing.
Mr President, Commissioner, ladies and gentlemen, I would also like to thank Mr Menrad. His report provides a helpful basis which, it also has to be said, has been very greatly improved upon by our shadow rapporteur Anna Van Lancker.
As for the Liberals who have spoken, I would like to tell them that their theory that Europe does not need an employment policy comes five years too late. European employment policy has already undeniably demonstrated its value. Various analyses have shown that the Member States have taken many sensible initiatives, that they are taking workers' initial and further training more seriously than before and that new jobs have been created by means of this employment policy, and above all, Mr Brie, in the services sector. Our committee does not want to see new jobs in services with pay below the poverty level, as in America - we want quality employment in services also closely linked with production.
It is possible to criticise the policy adopted up to now, especially the measures taken by Member States. We are not being persistent enough in fighting the exclusion of older workers, and it is evident that in all Member States, even in Sweden, women do not participate to the same extent in working life.
It seems to me that despite the Employment Pact, despite the social dialogue, employers - businesses - are totally ignoring this issue. There is an urgent need for them to become involved, and financially too! It is not acceptable for the financing of employment policy to be a matter solely for the Member States and solely for the European Union.
Furthermore, both sides of industry must of course be involved in the process of renewing and modernising employment in the Member States. Involving employees and keeping them informed is a prerequisite for this. The Commission needs to play a more active role here, because there is still a great deal to be done in this area, as we saw in last week' s debate on Michelin.
It is essential for the European Parliament to be involved in the guidelines, that much we agree upon. It is, however, also essential, as Anna Van Lancker has already said, to have specific, measurable benchmarks for the guidelines. That is why we are tabling these amendments. I have to say that I totally fail to comprehend why our Conservative friends do not want to support measurable benchmarks for the Member States, for example increasing the employment rate or achieving a specific reduction in long-term unemployment over five years. You will even be helping the Socialist and Social-Democrat heads of government in a way that could scarcely have been expected!
Finally, I would like to mention - since our Conservative friend has already told us this - that the euro is probably also a successful example of employment policy. All Member States have worked to comply with the stability criteria, as have those countries that wish to join the European Union. We also need these specific criteria for employment policy.
Mr President, the Commission proposal on guidelines for employment policies in 2000 does not really add anything new as compared with previous documents. Nevertheless, it does contain some really crucial points, in particular on information systems and the policies facilitating the transfer of these systems to labour. It is also right to emphasise, as do Amendments 2 and 3 to Guidelines 1 and 2, that long-term unemployment cannot be fought effectively with State subsidies.
I would also like to emphasise three limits which we still have to resolve concerning employment policies that the Commission proposal does not adequately address. First of all, there is still not enough attention being given to small and medium-sized industry, which has other problems apart from an excessive tax burden, which is typical of large industry too.
Moreover, the document does not even mention the role of an active credit policy intended to support firms - the European credit system is still light-years away from the American system in this regard - and I think that the endeavours of the European Union and the Member States to redirect it have, until now, been very weak.
Finally, the main shortcoming of these documents concerns the definition of the role of the regions and local authorities in an active labour policy. If we continue to think in terms of macroeconomic planning and we do not start instead with conciliation at local level and between administrators, trade unions and entrepreneurs in establishing concrete development plans based on actual resources, then we will never address the root of the employment problem. To this end, Amendment No 15 to Guideline 12 is important, but still not sufficient.
Several Members have mentioned the need for measures to prevent discrimination against women in employment policies. We should be explicit in the guidelines about the measures that can be implemented like parental benefits, childcare facilities and policies to combat sexual harassment.
We also need to call on the Member States to do more than promote equal pay. The directive on equal pay was adopted over twenty years ago but there is still a 28% pay gap so we should strengthen the wording in the guidelines and urge the Member States to adopt measures to ensure equal pay.
The Commission' s report on the implementation of the employment policies stated that Member States had failed to go beyond token efforts at alleviating gender inequalities. Successful mainstreaming requires that the people making policy understand how to implement it effectively. So there is a need for training and awareness raising and a better balance of women and men in decision making. Research just published in Wales that I represent has shown once again that women are hugely under-represented in management positions at work and do not move up the career ladder as quickly as their qualifications should allow. We know this is a typical scenario and it merits specific attention in the guidelines. So I would ask Members to support Amendments Nos 37 and 38 which would achieve this.
Mr President, Commissioner, ladies and gentlemen, as you can see from the reports on employment policies in the Member States, there is a high level of non-compliance with the guidelines on employment, and unemployment is still very high - particularly long-term unemployment - and this affects young people and women most of all. This proves that what is essential, apart from employment guidelines, are changes to economic/financial and monetary policies. The main barrier to the creation of good quality jobs with associated rights is the existence of a Stability Pact which has criteria for nominal convergence that impose restrictions on public investment and influence economic and social policies.
What is needed, then, is a change in these policies, so that the priority becomes to establish clear objectives and produce efficient instruments for the creation of lasting jobs with associated rights, and to achieve a significant corresponding reduction in unemployment. I hope, then, that Parliament will adopt the proposals leading towards this.
Mr President, ladies and gentlemen, the review process facilitates control, and we should, of course, exert that control to a greater extent. I therefore think that both aspects covered in the Menrad report are important, because peace and security on the one hand and growth and employment on the other are key policy priorities for the European Union. But the review process and target setting release neither the Member States nor the two sides of industry from their main responsibility for employment policy in their countries, because they are specific.
Benchmarking has been mentioned. I would like to add a few thoughts here. We are all talking about primarily structural unemployment. There are several indicators of structural unemployment: excessively high labour costs, lack of flexibility in working hours and general employment profile, an underdeveloped services sector, an over-heavy state and bureaucratic regulatory burden, slow rates of innovation and long lead times between scientific findings and implementation in production.
So the first step we need to take along this path is to further reduce public debt. In most countries, we are still taking on new debts to pay off old ones. That means mortgaging the future, especially for the younger generation. We need more scope for the investment required for the future. Secondly, we have to combat structural indicators and step up the pace of structural reform, if we really want to bring down unemployment in the long term and not just increase employment figures. Thirdly, we need to give innovation in education policy a boost, because many young people, and also the long-term unemployed, cannot find work on the job market with their qualifications, because they are not yet adequately qualified to cope with new developments in technology.
Fourthly, we must make it easier to start up new businesses, and we should support the small and medium-sized companies that provide and create 80% of the jobs in Europe with a harmonised and coordinated fiscal policy, and remove the constraints on starting up new businesses. If we proceed in accordance with the guidelines and these principles, then we will not only increase the number of those in work, but also reduce existing unemployment, and that is our goal.
Mr President, the rapporteur, Mr Menrad, had a difficult task and ought to be congratulated on the orderly way in which he has carried it out. Most of the amendments express the anguish of us all over the most difficult problem of the single market - the problem of unemployment. This has a bearing, although this has not been voiced, on the fate of our democracies because, as history has taught us, democracies are not maintained just by the production of wealth; they also presuppose distribution on a large scale to the large majority of the population which, in today' s society, presupposes guaranteeing employment.
One of the most interesting recommendations from the proposed amendments is the development of more analytical, comparative, quantitative objectives and parallel statistical data with a view to improving comparative evaluation. However, it should be noted that, in acknowledging that unemployment is not just a quantitative but also a qualitative factor, the quantification of the qualitative aspects of employment must be more extensive in respect of levels of income, working hours and special working conditions. After all, leaving aside for the moment the actual form of employment, this is by no means unfeasible. Qualitative data of this kind are the spirit of our social model and, with this in mind, there should be some means of representing minimum protection and the rate of reduction in the invisible sector.
Also, employment growth must be linked to the type of activities which do actually stimulate it, because increasing employment using measures adapted to transitory working models is only a short-term solution and a waste of resources. In this sense, Amendment No 9 in Guideline 7 is on the right track. However, it does not fully accord with Guidelines 1 and 2, which specify vocational training with a view to effective integration into the labour market. The amendment incorporates the term "lasting integration into the labour market" , which is an improvement. The Member States should, however, interpret this to mean that the main part of the programmes should not be based on past activities but on those which aim primarily at achieving a capacity to create.
One further remark concerning the services sector. Guideline 13 rightly mentions the development of the services sector and of industry-related services. I believe that a broader approach should have been taken on these issues. Developing the service sector can be effected in two opposing ways. On the one hand, we have the development of services within all sectors of production, including the agricultural sector, of which no mention has been made, thus breaking down the barriers between them and, on the other hand, we have the industrialisation of the service sector. The former creates wealth and so mention should have been made of services in the agricultural sector, whereas the latter, banks and insurance companies for instance, will lead to job losses and therefore other measures will have to be taken.
Mr President, ladies and gentlemen, the employment problem is not only an issue for the national States, but also for Europe. Recognising this does not mean removing the Member States' competences, but asserting that with a broader and more cohesive view of the employment issue we can work with greater efficiency to address one of the most important matters of our time. We therefore need an institutional balance split between the Union' s objectives and guidelines and the Member States' free choices. The Committee is a first step in this direction, but it is not enough.
As regards the guidelines, I would like to talk specifically about the part which concerns the transition from school to work. This aim is not pursued only by the albeit commendable proposals contained in Guidelines 7 and 8. Certainly, it is good that schools are recognised as having a fundamental role in combating unemployment, but there is no reference to the need for schools to operate in the field of planning within Europe as a whole, encompassing the participation of social partners, local organisations and the business world. Therefore, the Commission needs to refer to this aspect and undertake to promote support programmes which will encourage this perspective.
Mr President, for years the European Parliament has been putting considerable pressure on the Member States. We are tired of woolly declarations of intent where tough decisions are called for. Now, just before the turn of the Millennium, we are reaping the harvest that we sowed at the Luxembourg Employment Summit in 1997. Under Christian Democrat leadership we were successful in persuading political, economic and social actors to join the practical battle against unemployment and for new work structures. The group pressure predicted actually materialised. Who would want to be one of the ones who have not done their homework? Furthermore, there is added value at European level if the two sides of industry can also learn from each other how to develop new concepts and to implement pilot schemes.
It was absolutely right to nominate Winfried Menrad as rapporteur of the 2000 report. All three committees that I belong to concur with much of his excellent work, which was produced under considerable time pressure. That certainly applies to the Committee on Employment and Social Affairs and the Committee on Economic and Monetary Affairs and, with perhaps a few reservations, to the Committee on Women's Rights and Equal Opportunities, where the maxim "less would have been more" applies.
The report indicates that much of the progress will not be sustainable. In one case there is a lack of macroeconomic thinking, in another a failure to implement structural reforms, and in the third a lack of coordination between economic and employment policy.There has obviously been an increase in preventive measures such as integrating the long-term unemployed into the labour market, and in active measures such as incentives to seek work or create jobs. But what is lacking is retraining leading to qualifications, and training facilities for young unemployed people. There is also a lack of part-time work models for older employees who are capable of work and keen to do it.
We must not forget young people, who need access to practical experience with computers and the Internet. In this case the Member States are responsible for providing knowledge about information technology. Also, we must not forget those late developers who we need to give a second chance to by opening doors to our education and training systems. I am pleased to say that the biggest progress has been with small and medium-sized companies, which are now working in an improved environment for new start-ups, as various administrative burdens have been lifted. But we need action on access to risk capital and worker participation in production capital. In short, the four pillars of employability, entrepreneurial spirit, flexibility and equal opportunities are stable components of a framework to provide secure jobs in the future. My amendment, which has been accepted, seeks to ensure that we firmly adhere to the annual cycle for reviewing the guidelines, so that Member States do not let up in actively promoting employment.
Mr President, in its document on the guidelines on employment policies in the Member States for 2000, the Commission takes as its starting point a basic consideration: that after its launch at the extraordinary summit, the progress made in the development of the process towards employment has been considerable. It states that 1.8 million additional jobs have been created in Europe, and therefore confirms the four pillar structure and the main points of the guidelines.
We can agree on the need to keep the structure substantially unchanged. Nevertheless, despite Mr Menrad' s commendable work, both the Commission document and the European Parliament report could have and, above all, should have attempted more. In particular, coordination between the macroeconomic policies and the guidelines for employment must change from being simple dialogue to agreement between the Member States, without invalidating the competences and responsibilities of the States themselves, which no-one is calling into question. However, the guidelines and recommendations at European level need to be transformed into concrete, quantifiable objectives which the Member States must aim towards with their own national plans - concrete objectives which define targets that we can gauge in the medium term, converging in terms of employment levels and the reduction of the current gap between the employment of men and women, and also through investments in infrastructure and services and the promotion of youth employment. We need to establish quantitative and qualitative indicators. It is not a question of a solution at European level, as some fear, but it is, of course, a question of recommending a range of instruments which will effectively allow us to create employment and bring about social cohesion. We need, then, to take a giant leap forwards. We need to be bold. The launch of the single currency was possible because constraints were set down. If we do not do the same for employment we will never achieve sufficient results.
Mr Speaker, the reform of the Union' s employment policy that began in Luxembourg in 1997 is one of the biggest and most important projects the EU has launched during these past few years. Although the main responsibility for the project naturally lies with the Member States, to carry through such a large-scale programme of reform without coordination at Union level would be politically impossible in the single market. The European employment policy is, indeed, badly in need of reform! The basic structures of the Member States are the biggest problems. High taxes, enormous levels of welfare contributions and an inflexible pay policy often lead to a situation where society becomes demoralised and where work no longer is a financially motivating alternative for the individual.
The framework exists, however, for bringing about change. The single currency offers a splendid environment for the promotion of employment. Establishment of the internal market will inevitably add flexibility to the labour market which, in turn, will make the entire European economy more dynamic. In addition, the convergence of the economic policies of the euro countries as a result of the single currency offers the opportunity to seek optimal models, a process known as benchmarking. A prerequisite of this is, of course, that we have comparable indicators; these have already been mentioned a few times here this morning; and, why not - sometimes we should look for these models outside the borders of the European Union, as well.
The proposal for guidelines is very appropriate, and in particular Mr Menrad, the rapporteur, has done some excellent work. I would especially like to emphasise the importance of the measures taken to improve the employment facilities of SMEs. We simply have to try to reduce administrative costs, taxes and expenses. At the same time, I would also like to refer to the VAT experiment in the service industries which the Member States, with a few exceptions, do not appear willing to join at present despite the fact that it was duly carried through in the Council, I wish this matter had had a different outcome, at least as far as my own country, Finland, is concerned.
I also consider it slightly worrying that the proposals for guidelines for the year 2000 are coming under discussion before the tangible actions regarding the old guidelines have been concluded or even started. The Member States have committed themselves to implement these guidelines in their own national programmes. They must also be given the opportunity to do this.
Mr President, the Commission and the rapporteur, whom we congratulate for their work, recognise the need to bring to maturity...
Given the volume of noise that can be heard, I shall stop to make a point of order. The indifference of MEPs and of the Community Institutions must be the reason for the corresponding indifference of our citizens towards Community Institutions; every time that a problem in the area of social affairs is discussed, there is a complete lack of interest...
(The President cut the speaker off)
As I was saying, the Commission and the rapporteur recognise the need to bring to maturity the guidelines which achieved positive results but which also have some gaps. We are far from achieving the coordination of employment and economic policies which article 126 of the Treaty recommends. The Commission made appropriate recommendations on the creation of effective work, on small and medium-sized enterprises and employment taxes that we Socialists hope will not weaken financial support for social security systems.
With regard to the creation of the Employment Committee, we think that it could play a major role in finalising the guidelines and steering them through at local and regional levels, which does not happen satisfactorily at the moment, as well as in including the long-term unemployed and unemployed young people.
We ask the Members of the European People' s Party to reconsider their position with regard to quantifiable and qualified goals, so that these guidelines become as efficient as we would all like them to be. The Commission will have to take into account the proposals of Parliament which, although it has been left out of this process, still bears responsibility for the unemployed: it is essential that Parliament accepts its responsibilities as regards the problem of illegal work and the people who live and work in run-down industrial zones.
Mr President, the absence at a national level of any real dialogue involving serious commitments is hampering the modernisation of technology and organisation, and the Michelin case is a prime example of this.
Mr President, I have to speak about matters concerning work, social issues and employment. We have the pleasure of Commissioner Anna Diamantopoulou' s presence. I would like more time to talk about my proposals, so I would like to take her out to dinner, if possible, if she accepts my invitation, so I can speak for more than the two minutes I am allowed. I hope to receive a reply, and I will therefore use my few remaining seconds to say that I found the list of proposals from the Committee on Women' s Rights and Equal Opportunities rather odd.
(Part of the intervention without a microphone) I would like to stress that pensioners and the elderly are happy to give their jobs to young people. There are 630 Members here. I am sure that many of us would willingly give our position to young Members. Of course, we would not increase the number of jobs but at least we would increase the number of young people who do not have a job, and in this way, they would have the satisfaction they deserve. I would like to say that the Member States' endeavours must be such as to place the elderly, who have paid quite enough for their pensions, in a position to leave their jobs to young people.
In congratulating Mr Menrad on his report I want to concentrate on progress or the lack of it in achieving employment guideline 9, promoting a labour market open to all.
It is precisely at a time when prosperity is returning to Member States across this European Union that those marginalised from the world of work can and must be helped. If that is not achieved now, these victims of social exclusion will be left out altogether for all time.
The European Commission is quite right in its report to criticise lack of progress on employment for these disadvantaged groups within the Member States and to call for greater mainstreaming in our employment programmes linked to measures to combat discrimination. This European Parliament is right in our Amendment No 13 to support the holistic approach and for the development of comparable targets, which I will refer to in a moment and which I call on all in this Parliament to support.
I welcome the examples in the report, in particular concerning employment of people with disabilities. On this morning, when welfare benefits for disabled people are causing great public debate in my own country, the United Kingdom, I welcome our example of the new deal for disabled people which has sought to break down the barriers by providing personal advisers at the local level through what is known as a single gateway to use flexibly both employment and social security budgets with unemployed disabled people to genuinely find the measures which will assist them into work. But here, at the European level, we can do more. If it has been possible to secure performance targets from Member States in relation to both youth and long-term unemployed people, why do we not seek a similar target to improve the employment of disabled unemployed people too. And, if it is the absence of reliable statistics cited as the problem, urgent action for adequate definitions of the information should be called for. If we do not do this, perhaps the Commissioner could explain how we can possibly evaluate the success of our policies and how disabled, unemployed people can be helped back into work.
Mr President, Mr Menrad' s report appears quite correct in giving the modernisation of labour a fundamental role in increasing productivity, competitiveness and therefore also employment. Nevertheless, the conclusions have some limits. There is competition between the Member States on labour policy and the standards of the European Social Model which does not contribute to the achievement of the objectives which we say we wish to pursue and the conditions which, in theory, are guaranteed.
When we state that the reduction of the tax burden on the cost of labour must not involve the reorganisation of public finances nor the balance of security systems, we are proposing a squaring of the circle that only strong economic growth can resolve. In reality, there is a trend to regain competitiveness by putting some social costs onto family budgets. In this way, though, the social divide will grow and, in some cases, marginalisation and fresh poverty will also increase. In any case, Europe risks in particular, in the globalisation of the markets, having to endure competition from those large economies which have invested, and continue to invest, more in technology and research, as well as in professional youth training, that is, in the future of hi-tech industries. So I think that Mr Menrad is right when, in his general conclusions, he emphasises the need for the Commission to harmonise the documents on the main lines of the economic policy and guidelines on employment. I think that, in this area, the Committee could be a very important step.
Madam President, I would like to congratulate and thank Mr Menrad on his work. I must also say that I listened attentively to, and would like to thank, Mr Grosch and Mrs Theorin for the opinions of their respective Committees on the issue of the Employment Package.
In my view, the outcome of this two-and-a-half hour discussion is extremely optimistic and it is clear that the European Parliament is following, debating and, above all, making proposals on the extremely sensitive issue of a European employment strategy. I would like to stress, since we have heard many opinions and proposals from various MEPs on the role of the Commission as regards setting targets for effective action, that the European employment strategy will support and encourage national policies and, in this regard, we are trying to cooperate as closely as possible with Member States.
Today, the employment guidelines have been debated in the Committee on Employment and the Economic Committee, and intense deliberations are under way to get them to the Council, where we believe that they will be adopted in full. An official debate will be held on 29 November in the Joint Council between national finance ministers and employment ministers.
I would like to point out that apparently there is an agreement on how we should draft and implement guidelines for next year. There are no major changes, the 4 cornerstones still apply and the changes made to the guidelines are very small and cover 4 points. The first is greater focus on the transition from training to work, the second is in the area of information technology where strenuous efforts are already being made, including the forthcoming Commission initiative on the information society, to coordinate the issue of employment with information technology; the third is active involvement at local level, where the Member States should pursue and work towards increasing the role of local authorities and, of course, the role of the social partners. Madam President, I would like to comment very briefly on the some basic principles which came out of the Menrad report and which were taken up by many of the speakers.
The first is that it is clear that successful implementation of the European employment strategy requires a stable macroeconomic framework which is why there is close and continuous cooperation in the whole of the process of macroeconomic dialogue.
The second serious issue is the issue of indicators and harmonisation of statistical services and indicators of the Member States. It is an issue which, as was rightly said, is not technical and is not technocratic, but it is profoundly political. It is extremely important yet extremely difficult at the same time to have a monitoring system for the Member States. It is one of our priorities and we are trying to make a success of the process of harmonising indicators.
The next point concerns the concept of lifelong learning. We have made some effort here, but it is clear from the recommendations to the Member States that not as much emphasis has been placed on lifelong learning as there perhaps should have been. Our goal for the coming year will be to have a more vigorous and better organised policy on lifelong learning of workers in the Member States.
The next issue concerns information technology. There was mention of a target and a proposal for targets at national level in the area of the information society. I believe that we can be even more ambitious and set common European targets in the area of the information society because we cannot talk of the convergence of Member States unless there is convergence in the particularly sensitive area of the information society. Furthermore, I would like to remind you of the decision taken by the leading States in Cologne to equip schools with access to the Internet.
I would like to mention the extremely important issue of the development and formulation of policies by local authorities at regional level within the Member States. This was also one of the priorities and initiatives of the Finnish Presidency and we believe that the Council will consolidate such an approach.
Members of Parliament, the proposal for closer cooperation between the Commission and the European Parliament to promote the strategy for the European policy has once again been reiterated. It is clear that from Cologne we do have specific procedures, such as the spring and autumn procedures, but of course, I am awaiting proposals and practical means of implementing closer cooperation, which should be initiated by the respective Committee on Employment and Social Affairs.
Thank you, Commissioner, for your contribution.
The debate is closed.
The vote will take place shortly.
Mr Cappato and Mr Costa have notified me that they did not wish to participate in the vote. I take that to mean that they are in fact present.
Votes
Madam President, I would like to inform the Members that Rule 51 of the Rules of Procedure was, in fact, repealed by bureaucratic means. This is the Rule which should allow Members to sign written declarations which, if they are signed by the majority of Members, would be directly sent to the institutions mentioned in the declarations themselves. Well, in my opinion, this right has in fact been taken from us. In Strasbourg, I myself tried to sign Mr Parry' s proposal to transfer Parliament' s activities to Brussels, thereby giving Parliament, finally, one single seat. It took twenty minutes. No-one knew where the office was, and it turned out to be on the second floor of the Tower, a long way from the Chamber, even further than it was during the last parliamentary term - and that was far enough.
Now look at the location of the relevant offices for the only signatures we are comfortably allowed, signatures to receive the money for our being here. If they hid these offices somewhere inside the parliamentary maze we would probably rebel. So I call upon our dignity as Members of Parliament, President, because we need to give signatures relating to politics and political declarations the same dignity and importance reserved for the signatures for our presence here and for our money.
I now come to my second point. Only a Parliament which seeks to shut away political declarations and political signatures in basements, a Parliament which, in fact, is regulated by bureaucratic logic, can allow the months-old situation of discrimination against non-attached Members who have less rights than other Members to continue in this fashion. We do not intend to collaborate with this discrimination, and therefore, neither on this occasion do we intend to take part in the votes until this matter...
(The President cut the speaker off)
Madam President, during yesterday' s roll-call vote some other Members and I gave our names because our voting machines were not working. I have now seen, much to my surprise, that according to the Minutes you did not see my request to speak. I would be grateful if you have that corrected.
Absolutely. On the subject, as we are about to begin voting, I would like to tell you that, for our part, we have checked that all the machines are working properly, and I hope that you will check, for your part, that you all have your cards.
Madam President, I feel obliged to support Mr Cappato' s requests on the assessment of the composition of the parliamentary group.
If the matter is not resolved, I think that there will be other Members who will not be taking part in the votes. I hope this will not prove necessary.
Recommendation for second reading (A5-0042/1999) on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Directive concerning the enforcement of provisions in respect of seafarers' hours of work on board ships calling at Community ports (8639/1/1999 - C5-0035/1999 - 1998/0321(COD)) (Committee on Employment and Social Affairs) (rapporteur: Mr Hughes)
(The President declared the common position approved)
Recommendation for second reading (A5-0041/1999) on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Directive amending Directive 93/104/EC concerning certain aspects of the organisation of working time to cover sectors and activities excluded from that Directive (8642/1/1999 - C5-0036/1999 - 1998/0318(COD) (Committee on Employment and Social Affairs) (rapporteur: Mrs Smet)
Before the next series of votes on the Smet report, could Mrs Smet be given the opportunity to clarify on the record a point which she was not given the opportunity to clarify at the end of the debate yesterday in relation to share fishermen, who are self-employed fishermen. Can Mrs Smet confirm on the record whether or not the provisions of this proposal will apply or not to self-employed fishermen, please?
Obviously, there is no question of re-opening yesterday' s debate on this. Mrs Smet did, however, request that she might be given the floor in order to propose, I believe, that the vote be postponed until the Strasbourg part-session. I shall give her the floor immediately.
Mr President, in response to the question raised a minute ago regarding fishermen, if they are self-employed, they do not fall within the scope of the directive. If they are employed by someone else, then the directive will apply to them.
The request to delay voting until the next part-session in Strasbourg will hopefully enable the last few discussions between the groups to be resolved. This is a second reading. We still have sufficient time to organise the vote in Strasbourg. In consultation with other groups, we would ask to delay this matter.
Very well. The rapporteur has just made a proposal.
Is there a speaker in favour of Mrs Smet' s proposal to postpone the vote until the Strasbourg part-session?
Is there a speaker against?
On behalf of my group I would like to propose that we do not agree with the rapporteur' s request to send this back to Strasbourg for voting. There are more than enough competent Members of this Parliament sitting in this House to take this vote today and we should go ahead with the vote.
I would like to support the rapporteur' s recommendation that we defer the vote. It is a difficult week with lower attendance in the plenary. Some critical amendments in this report will require, of course, 314 votes. We have already had one question asked in the House concerning a point of controversy that arose only last night and which might well, because of confusion, jeopardise an important amendment. In the light of that it would be sensible to take time until Strasbourg. The clock is still ticking with Council, we have time to take it there. We can be sure we will have the necessary number of Members present and we can make sure that any further confusion is eliminated by the time of the final vote.
(Parliament approved the request to defer the vote)
Recommendation for second reading (A5-0040/1999) on the common position adopted by the Council with a view to the adoption of the European Parliament and Council Directive on the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars (5617/2/1999 -C5-0037/1999 - 1998/0272(COD)) (Committee on the Environment, Public Health and Consumer Protection) (rapporteur: Mr Sterckx)
(The President declared the common position approved)
Report (A5-0049/1999) by Mr Gahrton, on behalf of the Committee on Industry, External Trade and Energy, on the proposal for a Council Decision concluding the Agreement for scientific and technological cooperation between the European Community and the People' s Republic of China (COM(1999) 287 - C5-0038/1999 - 1999/0123(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0048/1999) by Mrs Quisthoudt-Rowohl, on behalf of the Committee on Industry, External Trade and Energy, on the proposal for a Council Decision concluding the Agreement for scientific and technological cooperation between the European Community and the Russian Federation (COM(1999) 324 - C5-0083/1999 - 1999/0133(CNS))
Madam President, ladies and gentlemen, as rapporteur I am convinced that the agreement on technical cooperation with Russia is a good thing. Nevertheless, I would like to move a postponement of the vote, as a sign that we expect Russia to make serious and concrete efforts to achieve a peaceful solution in Chechnya as soon as possible.
In saying this, I am perfectly aware that postponing a technical agreement is not necessary the best way of adding force to such an appeal. I am also very well aware that this postponement, as unfortunately so often happens, will hit the wrong people, in this case Russian scientists and researchers. Nevertheless, although it pains me to do this, after many discussions with Members from many groups and committees I am now calling for us to give a signal, even if it is unfortunately only a very weak one!
I gladly agree with the rapporteur here. Yesterday, on behalf of the Group of the Greens/European Free Alliance, I argued in favour of being able to give out this signal. I am convinced that the citizens of Europe would not be able to grasp why, however well-meant our intentions, we are today approving an agreement when the Russian Federation is bombing Chechnya and even preventing helpless refugees from fleeing. Madam President, I gladly subscribe to the rapporteur' s point of view and I hope the other groups will do the same.
Madam President, in principle I would agree, because what Russia is doing to the Chechen people is disgraceful, but I do not think Parliament is being very consistent, because, a few minutes ago, it adopted an agreement with China, when China has been oppressing the Tibetan people since 1959.
At this stage, for reasons of consistency, we either vote for both of them or we should have refused both of them.
(Applause)
Madam President, I fully sympathise with the concerns of the European Parliament over the gravity of the situation in Chechnya. Last night, the competent Committee was given the opportunity to explain the contents of this agreement and whom it concerns, that is mainly the universities and the research community of Russia. The Commission believes that this dialogue is progressing in the right direction to develop the procedures and strengthen the forces we want to see in Russia. We therefore believe that we would be sending out the wrong message if the agreement in question did not proceed in this direction.
Thank you, Commissioner. You have clarified the matter for the House.
(Parliament approved the request to defer the vote)
Report (A5-0047/1999) by Mr Linkohr, on behalf of the Committee on Industry, External Trade and Energy, on the proposal for a Council Decision concluding the Agreement for scientific and technological cooperation between the European Community and the Argentine Republic (COM(1999) 292 - C5-0040/1999 - 1999/0125(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0045/1999) by Mr Menrad, on behalf of the Committee on Employment and Social Affairs, on the draft Council Decision establishing the Employment Committee (COM(1999) 440 - C5-0173/1999 - 1999/0192(CNS)), and on the Commission proposal "Guidelines for Member States' Employment Policies 2000" (COM(1999) 441 - C5-0147/1999 - 1999/0816(CNS))
Madam President, I would like to make three preliminary remarks. Firstly, I would like to make it clear that the opinion I am presenting represents the position of the Committee on Employment and Social Affairs, even if my own views are somewhat different. That sometimes happens.
Secondly, in some cases I am rejecting new amendments, where I think that they add nothing new in terms of content. I am in favour of presenting focused proposals to the Council of Ministers.
Thirdly, there are, of course, other amendments that I am rejecting because of their content, such as Amendment No 46, which suggests reductions in working hours without cuts in payments are the only effective approach. I am in favour of flexible working.
Thank you, Mr Menrad, for your explanations. You were kind enough to give us your opinion on each amendment and, as is customary, I shall announce your position to the House.
Relating to Amendment No 13
Madam President, with regard to Amendment No 13, I have nothing against the proposal to take a joint vote on this, but I wish to point out that the German version is incorrect. This amendment was also proposed as an oral amendment in the Committee on Employment and Social Affairs. That oral amendment from Mr Skinner is not included here, nor is Mrs Sbabarti' s statement on the policy with regard to disabled persons. This applies to the German version. Although the explanatory statement is once again correct, it is wrong in the original German version. I would like to see a vote on what we agreed in committee. Besides, the English version seems correct to me.
Of course, Mr Menrad, thank you for clarifying this important point.
(Parliament adopted the legislative resolution)
Madam President, I have a brief point of order on the basis of Rule 29 of the Rules of Procedure. In the voting which has just taken place, everyone was able to observe that a number of members of one group voted in a different way to the majority of their group. This is indeed perfectly reasonable according to the freedom to vote enjoyed by the Members of Parliament. This means, consequently, that it is indeed possible to have independent voting without the group being considered to be lacking in political affinity in accordance with Rule 29 of the Rules of Procedure. If the same rule applies to the small groups in the same way as to the large ones, or to the large groups in the same way as to the small groups, then I think that the conclusion will not be that the PPE Group must be dissolved on the grounds that this or that national grouping has an autonomous vote in this Parliament. But then, in order to be consistent, Parliament should review the decision which the majority thought proper regarding a group which permitted the independent voting of its members and enshrined this in its own rules of procedure, which does not preclude the possibility of political affinities in accordance with Rule 29.
Report (A5-0046/1999) by Mr Menrad, on behalf of the Committee on Employment and Social Affairs, on the Commission' s draft Joint Employment Report 1999 (SEC(1999)1386 - C5-0215/1999 - 1999/2139(COS)
(Parliament adopted the resolution)
Motion for a resolution (B5-0204/1999) by Mrs Palacio Vallelersundi, on behalf of the Committee on Legal Affairs and the Internal Market, on the strategy for Europe' s single market
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE- Menrad Report (A5-0045/1999)
Madam President, we have rejected the report on the employment policy. Together with the Commission, we have established that a great deal is left to be desired in the Member States when it comes to implementing the employment policy, as laid down in the guidelines. But we wonder whether the Commission has taken sufficient account of the differences in welfare within the Member States themselves and the large discrepancies in terms of employment between the various regions. Take Belgium. The unemployment rate in Flanders is 8.2%, that in Wallonia is 24.5%. You will understand that Flanders and Wallonia have adopted one and the same policy on taxation and social security but this is inadequate. There should be scope for clearly different regional policies to be pursued. Regional statistics need to be made available in order to go in this direction. I regret that the Commission does not use this regional reality as a basic principle, because I am convinced that both a regional and a European approach are necessary. But then in order to do this it is also essential that we have regional figures at our disposal, as those supplied by the Member States distort regional reality.
Madam President, ladies and gentlemen, although we have all supported the reports on the employment situation, we believe that the unemployment rate is extremely high and that we have failed to find any really effective answers at either national or European level. There are many different reasons for this. One important reason in my view is that in comparison with Americans, Europeans are risk-averse, and there is also a lack of positive motivation in the public at large, which is needed if good economic growth is to be transformed into a positive employment policy at both European and national level.
This is also partly a reflection of the fact that, in Austria for instance, we have a very low proportion of entrepreneurs. In Austria this proportion is about 8%, the second lowest level internationally. For example, surveys carried out amongst school leavers and students about to start work have indicated that 60% of our young people want to become civil servants instead of embarking on an active career. A simple analogy would be an employment teamin which out of 22 players, 13 want to be referees and only 9 want to kick the ball, with only two or three players wanting to be strikers, who are, in the end, the key to success.
That is why we need a better climate. We need simpler laws and above all we should not make the mistake - and that applies to this House also - of over-regulation by means of European standards, regulations and directives, which the public see as an obstacle, and which ultimately encourage them to stop taking risks or setting up on their own, avoiding any really active business, and instead, just working in a secure area, which will ultimately lead, as far as economic recovery is concerned, to ...
(The President cut the speaker off)
Madam President, I would like to give an explanation of our vote on the Menrad report, especially as regards Amendment No 31, on which the French Members of the Socialist Group and I myself abstained when it was rejected.
I would like to specify that it was chiefly the radical nature of the wording which was behind this. For, in fact, while we may share the idea that aid and incentives for employment cannot be totally subjected to conditions of rigid technocratic controls which are in danger of excluding one disadvantaged section of job seekers from this aid, our vision encourages us to propose positive and constructive support, rather than supervision, in the procedures which must be implemented, which are still, as we know, difficult ones.
The practices which have already been implemented for this type of support, especially for the most disadvantaged, show that it is not sufficient to allocate financial aid which would excuse us from having to do anything more. This is related, in the final analysis, to the good conscience of someone who gives money to charity. But real social support for the objectives to be set with regard to disadvantaged individuals in the context of the contract-based procedures is the only way for support and incentives for job-seeking to be effective, not only for access to work itself but also for the issue intimately associated with this, to wit, the lasting reintegration of individuals who have been totally undermined by the destructive processes of unemployment.
It was also in this spirit that we previously submitted an amendment on positive approaches which, unfortunately, was not adopted.
- (FR) Last week I expressed my view of the Michelin case and the absolute scandal of an otherwise prosperous firm proceeding with collective redundancies.
Today I wish to express my view of the guidelines on employment for the year 2000. The Treaty of Amsterdam gives me this right, and I am taking advantage of it to say how important I think it is for the European Parliament to be formally consulted on this matter.
It is not a matter of adding new guidelines at the present time, when the basic rules adopted in 1997 seem to be working well. It is rather a matter of amending them on the basis of the joint report on employment 1999, adapting them to the new socio-economic order.
The report tells us that there has indeed been progress since 1998, as unemployment has dropped from 10.1% to 9.9% and there are 1.8 million more people in employment. But these positive figures must not obscure the serious inequalities and problems which still exist. Unemployment among young people, for instance, is around 20%! Half of the unemployed in the European Union are long-term unemployed. Many jobs are still insecure and 60 million people are living below the poverty line.
It is therefore essential to give new impetus to employment strategy in Europe, and to set ambitious goals, such as reducing unemployment by half within five years. This can only be achieved by attacking on several fronts at the same time, using energetic, preventative and corrective methods.
In particular, this requires reform and modernisation of education and training which must be of benefit to everyone, without discrimination based on social environment or on the individual, and which must take technological and IT developments into account, and a ferocious fight against all forms of unemployment and job insecurity. People must, at all costs, be prevented from "getting used to" being unemployed. The unemployed really need support, guidance and motivation in order to be reintegrated into employment. Imaginative measures must be found, which can be adapted to the diversity of the situations in different Member States and which respect the dignity of job seekers.
But beware lest we fall into the trap which some policies create, claiming that, just because they are unemployed, people should take any job going on the grounds that it is better to have a job which is not secure than no job at all! The objective is to enable the unemployed to gain employment which is lasting, with full entitlement to their rights!
- (IT) Unemployment is Europe' s main problem, and in Italy the situation is terrible, with unemployment exceeding 12%. We must continue to fight unemployment with efficient, incisive measures that are swiftly implemented. It is important that in this area, too, the European Parliament seeks the opportunity to intervene democratically in the choices of the European Union. The Members of the European Parliament cannot be content merely to be present, as has happened in the past, at decisions made in other places which do not meet the real needs of the populations.
We do not agree with the document on employment policy guidelines as it draws on the ideas and principles of economic free trade. Nevertheless, the European Parliament is proposing some guidelines to bring about equal job opportunities for men and women, on the constant search for dialogue between the social partners and the necessary consultation of and provision of information for workers by firms.
In our country, Communists are fighting for the law on union representation to be adopted swiftly, and this too is a democratic act for the work place.
We have noted the European Parliament' s suggestion to bind the tax incentives to firms so that they will really contribute to job creation and not to restructuring and relocation which lead to redundancies, so as to avoid a repeat of the Michelin scandal.
With limited, inadequate alarm signals being given with regard to the job market, we tabled amendments which were wholly reasonable and responsible. But they were not accepted. This is why the Italian Communists have voted against the Menrad reports.
- (FR) This report is a typical example of the type of debate which precludes political consensus. This is an eminently political subject where one can see the conservative right flirting with lack of job security and the forces of the left seeking to establish social convergence, stressing the link between employment, job quality and social protection.
For the first time the advances of Amsterdam give us the opportunity to be involved in the discussion of the guidelines in the form of Mr Menrad' s report.
This is why we must insist on objectives which are expressed in definite figures, with a definite timetable. Hence the importance of the amendments resubmitted by my group, with the following requirements:
1) the combined forces of Member States and the European Union should converge towards a 65% rate of employment within the next five years;
2) preventative measures should have the objective of reducing unemployment by 50% within each Member State over the long term within the next five years;
3) positive measures should be undertaken to encourage the young unemployed to find a job and to facilitate their integration into employment;
4) the deadline of 2002 should be set for equipping schools with computers and enabling students to access the Internet.
Employment cannot be assessed simply in terms of the creation of jobs. It is important, above all, to consider the quality of employment, of education and the quality of training for all.
It is on this project as a whole that we shall be judged, on quantitative but also on qualitative results, on a new way of living, of life at work and life outside work, and balancing the two.
Let us accept the challenge, and let us get all the weapons on our side, the side of life and integration.
- (FR) I am pleased that the Treaty of Amsterdam accords the European Parliament the right to be more closely associated with the implementation of the European Employment Pact and that this House has, therefore, had the opportunity to express its opinion on the guidelines for Member States for the year 2000 on the subject of the fight against unemployment.
Improving integration into employment, developing enterprise spirit, encouraging the capacity of firms and of workers to adapt, strengthening equal opportunities for women and men, these are the main pillars of this policy. In addition to these ambitious principles, we have asked the Council and the Commission to ensure that the guidelines become practical proposals necessitating implementation in the form of practical and effective measures within Member States.
Indeed, while I am pleased to see the lowering of the unemployment rate on the European scale (9.4% of the working population in 1999 as against 10.1% in 1998), the actual gross figures must, in no way, obscure the human and social aspects of the economic situation which are extremely hard to bear in the most disadvantaged regions of the Community.
The benefits of growth are not shared by everyone, far from it! Thus, in the French overseas territories, there are dramatically high levels of unemployment: 27% in Martinique, 30% in Guadeloupe, 37% in Réunion. Far from being resolved, this situation has, in recent years, been constantly exacerbated, with the unfortunate consequence that every year it is thousands of young people who have all hope taken away from them! To "have your whole life before you" , as the saying goes, at 25 without any chance to make plans for the future, no prospects other than unemployment and a minimum subsistence income - surely this is worse than a death sentence? Should we be surprised (or indignant, as some are), in such conditions, at the temptation towards violence which permeates our young people and, occasionally, blows the cover off our social boiling pot?
The situation is all the more worrying because it is not the result of the current economic situation. It is a situation brought about by our remoteness, our insularity, and the very structure of our societies, their demographic dynamic. This means that the traditional remedies have no chance of success: growth returning and lasting in the long term will not be enough for the prospect of full employment to reappear!
But this current state of affairs must not be seen as inevitable! Nothing is inescapable, and this is why an imaginative approach must be adopted, and the heart to find specific solutions to specific problems must be found.
In this respect, the new Article 299(2) of the Treaty of Amsterdam, by making a special case of the overseas departments as belonging to the outermost regions of the Union, gives us the opportunity to implement derogations to Community law in the interests of their development. It is important to remember that the European Council of Cologne last June had invited the Commission to present by the end of this year a raft of proposals intended to substantiate this new legal basis. This is the area where this House must apply its vigilance, ensuring that these measures are characterised by audacity and ambition. This is the only means of tackling the problems that these regions experience; it is the only opportunity to avoid disappointing the great expectations of their populations, the extreme points of Europe at the heart of the Caribbean and the Indian Ocean.
I cannot vote for the report on the guidelines for the employment policies of Member States in its entirety.
These guidelines do not actually wish to change in any way the situation whereby the economy is dictated by the market and by the multinationals. The fact is that the European Union has 20 million unemployed and 60 million people living in poverty and the guidelines do not envisage a single binding measure to prevent redundancies and lay-off plans. The only remedies proposed are aid funds for firms, but this aid does not, generally, create jobs.
The so-called "employment" policy will continue to be, at best, restricted to a few empty phrases, or, at worst, it will continue to serve as a pretext for subsidising the employers with non-repayable funds, while no authoritarian measures are going to be taken to prevent major European firms implementing redundancies despite, at the same time, making profits. The fact that, in this specific area, the European States of the Union are refusing to bring in binding measures indicate that its prime concern is to sweep the obstacles from the path of big business, and that includes the social obstacles, so that they may maximise their profits and do nothing to put an end to unemployment.
- (SV) In the discussion of the Menrad report, a lot of important questions concerning equality were taken up. I support the proposals which emphasised that young women in particular should be taken into account when educational initiatives for the information society are planned. Because I, for reasons of principle, oppose quantitative objectives as part of the employment strategy, I could not, however, support the objective of reducing the difference in wages by a certain percentage within a period of five years (Amendment No 22).
Quantitative objectives, especially within the EU, give a false picture of the options actually open to the European Union when it comes to employment, nor are they compatible with the principle of subsidiarity.
It is good that the Member States should be urged to strive for best practice, but this is not to be achieved by means of quantitative objectives. Nonetheless, it is pleasing that a lot of attention is being devoted to the aspect of equality.
Internal Market (B5-0204/1999)
I wish particularly to make some remarks about my reasons for voting on the strategy for the internal market but before I do that could I also say that I voted against the procedural motion to defer voting on the fishing matter because I shall be absolutely unable to visit Strasbourg in two weeks time and would very much have wished to express my solidarity with the share fishermen in Scotland, particularly in the islands and remote parts.
In relation to the strategy for the interior market, I was very glad that Amendment No 1 was carried. My distinguished colleague Mrs Echerer, put this forward in our group to favour the position of artists who have to travel throughout the Community, earning in many different countries. I was very glad that the Commission showed willingness to take our point on board.
Finally, in the debate last night on the whole of that resolution, I drew Mr Bolkenstein' s attention to the points in the report which say we must remove barriers which are preventing the implementation of the internal market. I drew attention yet again to the problem of foreign language lecturers in Italian universities whose rights have been denied despite three judgments at the highest level in Europe. I hope the Commission, as Mr Bolkenstein indicated last night, is pressing vigorously ahead to prevent this injustice.
Thank you.
That concludes the agenda.
Adjournment of the session
I declare adjourned the session of the European Parliament.
(The sitting was closed at 12.20 p.m.)